Citation Nr: 1009524	
Decision Date: 03/12/10    Archive Date: 03/17/10	

DOCKET NO.  02-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder ( PTSD) from 
September 9, 1997, and in excess of 50 percent from April 16, 
2004, and in excess of 70 percent from August 27, 2009. 

2.  Entitlement to a total individual rating based on 
unemployability due to the severity of service-connected 
disabilities (TDIU), prior to August 27, 2009.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the VARO in Denver, 
Colorado.

In a decision dated in October 2005, the Board determined 
that the schedular criteria for an increased disability 
rating of 50 percent for the Veteran's PTSD had been met.  
The Veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a Memorandum 
decision dated in May 2007, the Court vacated the portion of 
the October 2005 decision with regard to the increased rating 
for the Veteran's PTSD and remanded the matter for further 
proceedings.

The record shows that by decision review officer decision 
dated in March 2001, service connection for PTSD was granted.  
A 30 percent rating was assigned, effective September 9, 
1997.

Most recently, by rating decision dated in December 2009, the 
Appeals Management Center in Washington, D.C., increased the 
disability rating for the Veteran's PTSD from 50 percent to 
70 percent disabling, effective August 27, 2009, the date of 
a VA psychiatric examination accorded the Veteran.  In that 
same decision, entitlement to a TDIU was also granted, also 
effective August 27, 2009.  This represents a substantial 
grant of the benefits sought by the Veteran.  However, as the 
increased rating does not constitute a full grant of all 
benefits possible, and as he has not withdrawn his claims, 
the issues remain pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  Prior to April 16, 2004, the Veteran's PTSD was 
manifested by symptoms that included sleep difficulty, anger 
management, hyperarousal, and hypervigilence.

2.  Prior to that date, the symptoms were described as no 
more than moderately incapacitating.  The Veteran was 
consistently described as alert, cooperative, and properly 
oriented.  He also displayed appropriate affect and was 
described as a very committed family man who was quite 
involved in his own treatment.

3.  Beginning April 16, 2004, the Veteran's PTSD symptoms 
were described as severe in degree.

4.  There is no indication in the record that during the 
appeal period the Veteran's psychiatric symptomatology has 
been so incapacitating as to result in total occupational and 
social impairment.

5.  In addition to the Veteran's PTSD, service connection is 
in effect for residual scarring from a head injury, rated as 
10 percent disabling, and type II diabetes mellitus, rated as 
10 percent disabling.  The combined disability rating of 
80 percent has been in effect from August 27, 2009.  A 60 
percent rating had been in effect from April 16, 2004.

6.  The Veteran is in receipt of disability benefits from the 
Social Security Administration primarily because of status 
post invasive cancer of the tongue with trouble swallowing.

7.  The Veteran's PTSD was sufficiently incapacitating in and 
of itself to have rendered him incapable of gainful 
employment from April 16, 2004.


CONCLUSIONS OF LAW

1.  Prior to April 16, 2004, the criteria for an evaluation 
greater than 50 percent, but not more, for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 3.159, 4.3, 4.7, 4.130, Code 9411 (2009).

2.  Beginning April 16, 2004, the criteria for a 70 percent 
disability rating, but not more, for PTSD are reasonably met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009). 

3.  The criteria for a TDIU are reasonably met from April 16, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.3, 4.7, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA) and its 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
After reviewing the claims folder, the Board finds that the 
Veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  The case has been in appellate status for 
several years and the Veteran has been informed in letters 
during the course of the appeal period of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and adjudicated by this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that all 
notice required by the VCAA and its implementing regulations 
were furnished to the Veteran and no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.  See Soyini v. Derwinski, 1 Vet. App. 
510, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result of a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the Veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder.  
Additionally, Social Security Administration records also 
have been associated with the claims folder.  The Veteran has 
been accorded several different VA psychiatric examinations 
for rating purposes over the years.  The Board finds that the 
VA examinations are adequate and that they reflect the 
pertinent medical history, and review of the documented 
medical history, clinical findings, diagnoses, and the like.  
The adequacy of the examinations has not been challenged by 
the Veteran.  The Board finds that there is no indication 
that there is any additional relevant evidence to be obtained 
either by VA or by the Veteran, and there is no other 
specific evidence to advise him to obtain.  Accordingly, 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Law and Regulations in Regard to an Increased 
Rating for PTSD.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Disabilities are reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  Interpreting 
reports of examinations in light of the whole recorded 
history, and reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; when 
there is a question of which of two evaluations should apply, 
assign the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
(that is, assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A review of the record reveals that the RO assigned an 
initial 30 percent rating for the Veteran's PTSD pursuant to 
Diagnostic Code 9411.  This evaluation was then increased to 
50 percent, effective April 16, 2004, and 70 percent, August 
27, 2009.  The actual criteria for evaluating psychiatric 
impairment is set forth in a general rating formula.  See 
38 C.F.R. § 4.130.

Pursuant to the general formula a 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumloculatory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

The next higher rating of 70 percent requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish or maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  Gross impairment of 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, or occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.

Psychiatric examinations frequently include the assignment of 
a Global Assessment of Functioning (GAF) score.  According to 
the 4th Edition of The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) the GAF is a scale reflecting "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health status."  There is no question that a GAF score 
and interpretation of the score are important considerations 
in rating a psychiatric disability.  See, for example, 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation in issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
permanent basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

It should also be noted the use of terminology such as 
"moderate" by VA examiners or the physicians, along with 
other evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

Considering the evidence in light of the above, in resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that no more than a 30 percent rating is warranted for the 
Veteran's PTSD from September 9, 1997, until April 15, 2004, 
but the assignment of a 70 percent rating indicative of 
severe occupational and social impairment is warranted from 
April 16, 2004.

The treatment records in the late 1990's and early 2000's 
show only slightly flattened affect and only minor problems 
with abstraction ability.  The medical evidence gives no 
indication of symptoms such as speech abnormality indicative 
of thought disorder, impaired cognition, panic attacks, 
memory loss, or impaired judgment.  VA medical records 
beginning in February 1999 show regular mental health 
treatment appointments.  At the time of a visit in February 
1999, notation was made of a remote history of alcohol abuse.  
It was stated there was no prior psychiatric medication or 
hospitalization.  The Veteran and his wife had been married 
for 32 years.  He had been involved in recent legal issues 
stemming from a family dispute.  He had also retired from 
working as a car dealership manager because of physical 
disability, and not because of his psychiatric disability.  
Mental status examination at that time was indicative of only 
for slight flattened affect and inability to verbalize 
meanings of proverbs.  However, he was given a GAF score of 
40, a number indicative of more significant impairment.

Outpatient notes in May 1999 reveal the Veteran returned to 
work at a car dealership, but experienced increased stress 
and anxiety.  He told the manager he was unable to work the 
requested number of hours.  At the time of an August 1999 
outpatient visit he reported problems with conflicts at work.  
He was given a GAF score at that time of 48.

In a May 1999 communication the Veteran reported having 
problems with authority in the work place ever since his 
return home from Vietnam.  Currently, he was easy to anger 
and was not able to tolerate stress from others.  He was very 
impatient.  He described nightmares he thought were related 
to dark places he was in during service.  He also gave a 
history of alcohol abuse and difficulty relating to his 
children when they were young.  

Of record is a May 1999 statement from the Veteran's treating 
therapist at VA relating that he was being treated with 
medications of psychotherapy for PTSD.  It was noted that he 
had had problems coping with PTSD since he had to quit his 
job because of physical illness.  Working long hours had 
previously allowed him to escape problems related to PTSD.

Information from the Social Security Administration received 
in November 1999 reflected that the Veteran was receiving 
disability benefits because of physical disability. 

Additional VA records reflect treatment through October 2001.  
In February 2000, the Veteran described recent flashbacks of 
soldiers from a hospital with missing limbs.  He was given a 
GAF score at that point of 45.

A report of psychological evaluation in February 2000 showed 
a history of increased problems with PTSD symptoms since his 
diagnosis of cancer in 1997.  He reported nightmares and 
flashbacks about once every month or two, he avoided 
war-related stimuli, he reported a badgering and startle 
response, and he described difficulty concentrating and some 
memory loss.  However, he felt close and affectionate with 
his family.  Psychological testing confirmed the diagnosis of 
PTSD, but it was noted the results were suggestive of a less 
severe case that was often found with Veterans seeking 
benefits for PTSD.  It was also noted that testing suggested 
additional traits that could be longstanding in nature and 
could result in impairment in functioning.

At the time of an outpatient visit in September 2000, the 
Veteran was given a GAF score of 50.  It was noted that he 
had irrational excessive anxiety and worry about my 
circumstances. 

At the time of a visit in November 2000, following a hunting 
episode with his grandchildren, he stated that he froze when 
guns began firing.  He was given a GAF score at that time of 
55.

In May 2001 he reported experiencing significant anxiety 
recently when exposed to a group of Asian people.  He felt 
much better after the exposure ended.  It was noted that he 
was seeking unemployability compensation due to his problems 
with memory, concentration, and a vulnerability to handle 
stress.  He had not worked for a number of years.  Attempts 
to maintain employment had failed or lasted only short 
periods of time.  

In September 2001, he was given a GAF score of 60.  

Of record is a statement from his treating therapist dated in 
October 2001.  It was reflected that the Veteran's PTSD was 
currently stable, but that he often exhibited intermittent 
exacerbations of symptoms based on external stress.  He could 
usually go through the day without difficulty, but often 
became anxious and agitated if too many demands were placed 
on him.  He tried to avoid surprises or undue expectations.  
The reported anxiety included memory and concentration 
problems, as well as secondary physical problems.  It was 
noted that he had a supportive family and participated in 
regular therapy and this included medications.  He had tried 
to work about two years earlier.  However, he quit because of 
an inability in handling the demands and expectations 
associated with employment at a car dealership.  He stated 
that when he attempted to return to work, he noticed more 
frequent episodes of verbal agitation of coworkers and 
customers.  He tried to work from 3 to 6 months, but was then 
advised to stop.  The VA therapist explained that it would be 
very difficult for him to seek other employment 
opportunities.  I t was indicated he would have significant 
difficulties concentrating on any new tasks and would likely 
eventually exhibit the same problems with interpersonal 
relationships.  He was advised not to seek employment.

Also record is a report of the VA psychiatric examination 
accorded the Veteran in November 2001.  The claims file was 
reviewed by the examiners.  The Veteran was receiving therapy 
for his PTSD and was taking medications that included 
Nefazodone and Trazodone.  The Veteran was still married to 
his wife of many years.  He reported frequent contact with 
his mother and a young goddaughter.  Previous legal problems 
had been resolved without further difficulty.  He last worked 
in the late 1990's as a car dealership manager.  He stopped 
working when he went on disability for throat cancer.

Currently, he described difficulty from noise involving guns 
and fireworks during a recent hunting trip.  He described 
improvement in irritability levels.  He had problems with his 
temper when he used to drink a lot.  He denied violence, but 
admitted to kicking down doors.  He felt he had better 
control since take Nefazodone.  He claimed hypervigilence and 
described occasional sleep difficulties.  He denied suicidal 
ideation.  He reported increased anxiety in crowded places.

On mental status examination, he was properly oriented.  
Initial affect was annoyed after waiting for the appointment, 
but he was later described as bored.  Although he reported 
his mood as "tearful all the time," affect and examination 
did not support that description.  There was no evidence of 
suicidal or homicidal ideation, hallucinations, or thought 
disorder.  Memory and cognition were intact.  The diagnosis 
was mild to moderate chronic PTSD and alcohol abuse in 
remission.  He was given a GAF score of 64 for his PTSD and 
70 for the alcohol abuse in remission.  The examiners noted 
the Veteran had very good work performance and a good 
reputation for nine years as a dealership manager, but had 
difficulty returning to the position after the diagnosis and 
treatment for throat cancer.  From his description it 
appeared to them that the primary problem was that he was no 
longer in a supervisory position.  They added that he was a 
very committed family man and was very involved in his own 
treatment.  Alcohol abuse and irritability had improved in 
recent years.  His current principal problem was increased 
anxiety in crowded places.  The examiners concluded from the 
interview that the Veteran's likelihood of success in some 
measure from employment that involved little supervision and 
little contact with the public was quite good.

Additional evidence includes a report of a VA outpatient 
visit in August 2002.  It was stated the Veteran as able to 
articulate his problems in a distinctive nature at his mental 
health facility.  His ability to control symptoms in his 
church setting resulted in the presentation of most 
disturbing symptoms than what he was actually experiencing.  
He continued to report anxiety and worry.  He related to 
various things in his daily routine.  The Veteran was given a 
GAF score of 60.

Additional reports of outpatient visits include one dated in 
May 2003 for individual psychotherapy.  At that time it was 
indicated that the Veteran's therapist would no longer be 
seeing patients.  The Veteran was expressing concern about 
establishing trust with the new therapist.  He reported 
symptoms of sleep difficulty, anger management problems, 
hyperarousal, and hypervigilence.  He stated that he managed 
his symptoms by isolating himself and spending time alone.  
On mental status examination, he was described as alert, 
cooperative and oriented.  Affect was appropriate to what was 
discussed, but he was described as quite anxious.  The 
assessment was PTSD of moderate severity, with the need for 
continued therapy to better manage his symptoms.

When the Veteran was seen in outpatient consultation in 
August 2003, it was primarily for skin rashes and decreased 
energy.  There was no reference to his PTSD.

At the time of an April 16, 2004, mental health clinic visit, 
while the Veteran stated his PTSD symptoms were not quite as 
severe as they were a couple of weeks earlier, he stated that 
he was worried about the status of his throat cancer.  He 
stated this was stressful for him.  He added that while he 
and his wife were getting along, the biological mother of a 
daughter he was raising was staying with him and his spouse 
and this had been stressful for them.

On mental status examination he was described as casually 
groomed, alert, cooperative, and oriented.  Insight and 
judgment are good, but affect was depressed.  No suicidal or 
homicidal ideation intent was indicated.  The assessment was 
chronic PTSD with "severe" symptoms.  He was to return for 
follow up purposes in two weeks.

When he returned for evaluation in May 2004, mental status 
examination findings were essentially the same.  The 
assessment remained chronic PTSD with "severe" symptoms.

At the time of a June 2004 mental health clinic visit affect 
was then described as depressed.  Otherwise, mental status 
examination findings were unremarkable.  The Veteran 
indicated that he was concerned and worried about his 
daughter and this added to his PTSD symptoms.  The Veteran 
added that he was managing his symptoms at the present time 
and he believed the medications he was taking were helping.  
He still continued to complain of sleep disturbance, however.  
He was again given an assessment of chronic PTSD with 
"severe" symptoms.

Additional evidence includes the report of a VA psychiatric 
examination accorded the Veteran in May 2005.  The claims 
file was available and reviewed by the examiner.  It was 
noted the Veteran was currently being seen for psychiatric 
counseling on a monthly basis.  The Veteran was currently 
taking 20 milligrams of Prozac a day, 1 tablet of Ativan as 
needed, and Zocor.  The Veteran expressed a number of 
complaints, including sleep difficulty, recurring nightmares, 
anxiety, hyperarousal and avoidance of wartime information.  
It was noted that he had a history of panic attacks which 
were now infrequent.  He said the panic attacks would occur 
when he was driving or when he would find himself in a busy 
area.  It was also indicated he had been depressed since he 
was found to have throat cancer that began in the late 
1990's.

Findings on mental status examination included depressed 
mood, restricted affect, and intermittent thoughts of 
suicide.  The examiner stated the Veteran was continuing to 
have "moderate" symptoms of PTSD along with some depression.  
The Axis I diagnoses were PTSD and alcohol abuse.  There was 
no Axis II diagnosis.  The psychiatrist gave a GAF score for 
the PTSD and depressive disorder as 55.

The Veteran continued to have problems thereafter.  When he 
was seen for rating purposes by a VA psychiatrist in August 
2009, the claims file was reviewed by the examiner.  The 
Veteran continued to undergo treatment and evaluation for his 
PTSD.  He was receiving medication on a regular basis and was 
receiving supportive therapy on a monthly basis.  He had been 
psychiatrically hospitalized in July 2005 for alcohol abuse 
and symptoms of depression for several days.  He complained 
of distress from the psychiatric symptoms, secondary to 
frequent changes in his counselors and he perceived this as 
very upsetting and unpredictable.  He was still with his wife 
of many years.  They were helping care for a young grandchild 
during the week.  It was indicated he had not worked since 
1997 when he was a car salesman.  Prior to that time he had 
been laid off from a steel mill.  He stopped working because 
of his throat cancer and treatment for it.  He expressed 
multiple psychiatric complaints, including hyperarousal, 
avoidance behavior, reexperiencing of traumatic events, sleep 
difficulty, and anxiety.  He was also depressed and stated he 
had experienced periodic suicidal ideation.  He believed the 
depression had been worsened since he had unexpectantly seen 
an individual from Vietnam when he ran into that person at a 
funeral.  

Mental status examination findings included discouraged and 
distressed mood.  Affect was restricted to the point of being 
almost flat.  Memory and concentration levels were impaired.  
However, he was polite and cooperative.  He was able to 
maintain activities in daily living, including maintaining 
his own personal hygiene.  His symptoms were described as 
having been continuous, but there had been no remissions 
during the past year.  He was receiving treatment and he 
responded favorably to past treatment.  Thought processes and 
communication were impaired with some difficulties with 
short-term memory and concentration.  Social functioning was 
impaired by his high level of anxiety and irritability and 
avoidance behaviors due to his PTSD.  The examiner stated "he 
is not employable from a psychiatric standpoint in my opinion 
due to the worsening conditions of his post-traumatic stress 
disorder."  No other mental conditions were found.  He was 
given an Axis I diagnosis of chronic severe PTSD.  Also 
diagnosed was a depressive disorder and alcohol abuse.  He 
was given a GAF score of 50 for the past three months.  It 
was also noted that he required continuous medications. 

As noted above, the Board initially notes that a 100 percent 
rating is assignable for total occupational and social 
impairment due to demonstrated symptoms.  The Board finds 
that the Veteran has been shown to have significantly 
incapacitating psychiatric symptomatology throughout the 
course of the appeal.  However, the Board finds that it is 
not shown that any time during the appeal period that the 
Veteran has been totally impaired by reason of his service-
connected psychiatric impairment.  Despite ongoing problems 
with symptoms that include hyperarousal, anger management, 
nightmares, and depression, the Veteran has been able to 
function.  Under the circumstances, the Board finds that the 
criteria for a 100 percent rating for the Veteran's PTSD 
during the appeal period are not met at any time.

However, the Board finds that since the VA outpatient visit 
of April 16, 2004, when the Veteran's PTSD symptoms were 
described by the health care professional as severe in 
degree, the record subsequent thereto has demonstrated an 
overall disability picture during that time frame as most 
nearly approximating the criteria for a 70 percent disability 
rating.  Under the circumstances, the Board concludes that 
the criteria for a 70 percent rating, but not more, for PTSD 
from April 16, 2004, are met.  The Veteran's symptoms were 
described as severely incapacitating by his principal 
treating mental health counselor in 2004.  At the time of a 
VA psychiatric examination in May 2005, the Veteran expressed 
multiple psychiatric complaints.  He also referred to a 
history of panic attacks, which were currently described as 
infrequent.  While his affect was described as still 
restricted and mood was depressed, notation was made of 
occasional panic attacks and intermittent thoughts of 
suicide.  He was continuing in therapy sessions and he was 
still taking psychotropic medication to help him cope.  The 
Board therefore finds it more than reasonable to conclude 
that the Veteran's symptom picture since April 2004 is best 
described as severely incapacitating.  The evidence is at 
least in equipoise with regard to the severity of the 
symptoms attributable to PTSD.  Under the circumstances, the 
Board concludes that the criteria for a 70 percent rating for 
PTSD, but not more, from April 16, 2004, are met.

However, for the time from the effective date of the initial 
grant of service connection to April 15, 2004, the Board does 
not find the overall symptom picture to be indicative of 
severe impairment.  The Board does find it to be most closely 
approximated to that described for the 50 percent criteria 
set forth above and the Board therefore believes that a 50 
percent rating, but not more, for that time frame is in 
order.  The Veteran described various symptoms during the 
time frame between 1999 and mid-2004, but the majority of the 
examiners classified the degree of impairment as moderate, 
not severe.  There is no showing during those years that the 
Veteran was having any kind of interpersonal difficulties 
with his wife or others.  Also, despite the October 2001 VA 
statement relating advice not to pursue work, VA examiners in 
November 2001 concluded that, under the right circumstances, 
the Veteran should be able to work successfully.  The 
Veteran's GAF scores during the years between 1999 and 2004 
were primarily in the 50's and 60's and these scores are not 
indicative of severe impairment.  However, the Board finds 
that with the Veteran's complaints of impairment, and the 
fact that he was receiving medication and regular therapy for 
PTSD purposes, it is reasonable to conclude that the overall 
disability picture during that time frame most nearly 
approximates the criteria for a 50 percent disability rating.  

With regard to the claim for unemployability, the Board notes 
that a total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disability or disabilities preclude the Veteran 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there should be at least one disability rated at 40 percent 
or more, and sufficient additional disability to result in a 
combined disability rating of at least 70 percent.  38 C.F.R. 
§ 4.16(a).

The essential inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
present unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

A review of the record reveals that the Veteran was recently 
awarded a TDIU by rating decision dated in December 2009.  
The effective date was August 27, 2009.  That was the date of 
the psychiatric examination accorded the Veteran by VA.  
However, a review of the record prior to that time reflects 
that particularly, with resolution of all reasonable doubt in 
the Veteran's favor, the effective date of the TDIU should be 
April 16, 2004, the date when the Veteran's psychiatric 
symptoms were described as severe in degree.

A review of the record reveals the Veteran has not worked 
since late 1990's.  Records from the Social Security 
Administration disclose that the Veteran is in receipt of 
Social Security disability benefits.  The award was based 
primarily on a nonservice-connected disorder, that being 
throat cancer.  As discussed elsewhere in the decision, the 
Veteran's psychiatric status in the late 1990's and early 
2000's reflect that he was experiencing significant enough 
psychiatric symptomatology that he required medication and 
therapy.  However, it was not indicated that the psychiatric 
symptomatology was so incapacitating that he was precluded 
from all forms of substantially gainful employment.  It was 
not until the April 2004 VA outpatient visit that these 
symptoms were described as severely incapacitating.  The 
Board therefore finds it more than reasonable to conclude 
that the Veteran was precluded from gainful employment 
because of the psychiatric symptoms, even should the Veteran 
not have cancer.  Under the circumstances, the Board 
concludes that the criteria for a TDIU from April 16, 2004, 
are met.


ORDER

A 50 percent disability rating for the Veteran's PTSD, but 
not more, is granted from September 9, 1997, to April 15, 
2004.

A 70 percent rating for the Veteran's PTSD from April 16, 
2004, is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.



A TDIU is warranted from April 16, 2004; to this extent, the 
appeal is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


